               Case 21-10474-MFW            Doc 719    Filed 09/10/21   Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                       Chapter 11

ALAMO DRAFTHOUSE CINEMAS                     Case No. 21-10474 (MFW)
HOLDINGS, INC., et al.,                      (Jointly Administered)

                      Debtors.               Related to Docket Nos. 700 and 704


             ORDER REGARDING MOTION OF MELISSA QUATTRONE TO
                  ENLARGE TIME TO FILE A PROOF OF CLAIM

         Upon the motion (the “Motion”) of Claimant Melissa Quattrone (“Claimant”), for an

Order enlarging the time for Claimant to file the proof of claim attached to the Motion, it is on

this _________, day of _____________, 2021;

         ORDERED that the Motion is hereby GRANTED; and it is further

         ORDERED that the Claimant is permitted to file the proof of claim that will be

considered as timely filed; and it is further

         ORDERED that nothing in this Order shall prejudice the Debtors’ rights to object to any

proof of claim filed by or on behalf of the Claimant on any and all grounds, except the timeliness

of such proof of claim; and it is further

         ORDERED that this Court shall retain jurisdiction with respect to all matters arising from

and related to this Motion and the implementation of this Order.




Dated: September 10th, 2021                           MARY F. WALRATH
Wilmington, Delaware                                  UNITED STATES BANKRUPTCY JUDGE
